Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following correspondence is a non-final Office Action for application no. 17/125,564 for a TRAVEL TRIPOD, filed on 12/17/2020.  This correspondence is in response in the amendment filed on 8/4/2022.  Claims 7-10, 12-21, 24, 28-31 and 34-39 are pending.
Allowable Subject Matter
Claims 7-10, 12-21, 24, 28-31 and 34-39 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 7, the prior art does not teach the support having an apex where said center column defines an exterior surface periphery profile that includes a plurality of surfaces and a plurality of lobes; where each of said lobes are in face-to-face engagement with a corresponding interior surface of an interior surface periphery profile defined by said apex when said movable member is in said second position, and wherein said plurality of surfaces are not in face-to-face engagement with an interior surface of said interior surface periphery profile defined by said apex when said movable member is in said second position; and where said movable member is in pressing engagement with at least one of said lobes when said movable member is in said second position, and said movable member is not in pressing engagement with at least one of said lobes when said movable member is in said first position, in combination with the other limitations recited therein, without undue hindsight; regarding claim 13, the prior art does not teach the support having an apex where said movement between said first position and said second position of said angle stop adjustment mechanism is in a direction perpendicular to an elongate axis of said at least one elongate leg when said at least one elongate leg is at any rotatable position with respect to said apex; and said angle stop adjustment mechanism maintained inhibited from moving between said first position and said second position, and inhibited from moving between said second position and said first position, by at least one magnet, in combination with the other limitations recited therein, without undue hindsight; regarding claim 19, the prior art does not teach the support having an apex 
where said first apex surface, said second apex surface, and said third apex surface are non-coplanar with respect to one another; an angle stop adjustment mechanism that is movable between a first position inhibiting rotatable movement of said at least one elongate leg with respect to said apex and a second position free from inhibiting rotatable movement of said at least one elongate leg with respect to said apex; said angle stop adjustment defining a first angle stop surface oriented at an angle with respect to a second angle stop surface, said angle stop adjustment defining said second angle stop surface oriented at an angle with respect to a third angle stop surface, where said first angle stop surface, said second angle stop surface, and said third angle stop surface are non-coplanar with respect to one another; said first apex surface being in face-to-face engagement with said first angle stop surface simultaneously with said second apex surface being in face-to-face engagement with said second angle stop surface simultaneously with said third apex surface being in face-to-face engagement with said third angle stop surface, when said angle stop adjustment mechanism in said first position; said first apex surface not being in face-to-face engagement with said first angle stop surface simultaneously with said second apex surface not being in face-to-face engagement with said second angle stop surface-simultaneously with said third apex surface not being in face-to-face engagement with said third angle stop surface, when said angle stop adjustment mechanism in said second position, in combination with the other limitations recited therein, without undue hindsight; regarding claim 24, the prior art does not teach the support having an apex where both said upper section and said lower section are selectively movable vertically with respect to said apex; and a tightening mechanism positioned proximate a lower terminal end of said lower section that selectively tightens and loosens an engagement between said upper section and said lower section, in combination with the other limitations recited therein, without undue hindsight; regarding claim 28 the prior art does not teach the support having an apex wherein said center column supports a ball head with a ball proximate an upper terminal portion of said center column, where said center column and said ball head are selectively movable vertically with respect to said apex; and said center column said movable vertically from an upper position where said ball head is positioned above all portions of said apex to a lower position where at least a portion of said ball head is positioned below an upper surface of said apex while the ball head is capable of articulating in said lower position and said ball head is capable of articulating in said upper position, in combination with the other limitations recited therein, without undue hindsight; regarding claim 30, the prior art does not teach the support having an apex wherein said center column supports a ball head with a ball proximate an upper terminal portion of said center column, where said center column and said ball head are simultaneously selectively movable vertically with respect to said apex; said center column supporting a panning clamp above said ball head, where said center column and said panning clamp are selectively movable vertically with respect to said apex; said column including said ball head and said panning clamp providing 6 degrees of freedom for said equipment secured thereto to adjust a position of said panning clamp in a manner independent of said at least one elongate leg when at least a portion of said ball head is below an upper surface of said apex, and said ball head is movable to a position above all portions of said apex while said center column is secured by said apex; where said 6 degrees of freedom for said equipment secured thereto includes change in position including forward, backward, up, down, left, and right, in combination with the other limitations recited therein, without undue hindsight; regarding claim 34, the prior art does not teach the support having an apex wherein a movable member supported by said apex and movable with respect to said center column between a first position and a second position to selectively inhibit said vertical movement of said center column with respect to said apex; said center column having an exterior surface periphery profile with at least one lobe, said apex including an interior surface periphery profile having at least one lobe, wherein said movable member selectively engages said at least one lobe of said exterior surface periphery profile and said at least one lobe of said interior surface periphery profile with one another, and a sleeve positioned between said at least one lobe of said exterior surface periphery profile and said at least one lobe of said interior surface periphery profile, in combination with the other limitations recited therein, without undue hindsight; and regarding claim 37, the prior art does not teach the support having an apex wherein said center column includes an upper section that is detachably connectable to a lower section; said center column selectively configurable with (i) a first configuration where said lower section interconnected with said upper section, both of which are engaged with said apex, and (ii) a second configuration said lower disengaged from said upper section, with said upper section being engaged with said apex; said center column includes two safety stops, with a first safety stop engaged with a lower end of said lower section when in said first configuration, and with a second safety stop engaged with a lower end of said upper section when in said second configuration, in combination with the other limitations recited therein, without undue hindsight
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        August 8, 2022